DETAILED ACTION
This action is responsive to communication filed on 07/13/2022. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 7 – 9, 11, 13 – 14, and 18 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2012/067088 (using translation, hereinafter Yamamoto).
Regarding claim 1, Yamamoto discloses a health and wellness monitoring system (1) comprising: a hand washing fixture (20); and a sensor (30) associated with the hand washing fixture configured to acquire health and wellness data from a user's hands (translation, pg. 6, par. 5; determination on whether a user has appropriately washed their hands is considered health data; i.e. having clean hands promotes health and wellness).
Regarding claim 2, Yamamoto discloses wherein the hand washing fixture is a faucet (22) and wherein the sensor (30) is located so as to acquire data from a user's hands while underneath the faucet (fig. 2).
Regarding claim 3, Yamamoto discloses wherein the sensor (30) is located on an underside of the faucet (22) (fig. 2).
Regarding claim 7, Yamamoto discloses wherein the sensor comprises an imaging sensor (translation, pg. 3, par. 5).
Regarding claim 8, Yamamoto discloses wherein the sensor comprises one or more of ultraviolet light sensors, infrared light sensors, near infrared light sensors, and visible light sensors (translation, pg. 3, par. 5).
Regarding claim 9, Yamamoto discloses a processor (10) for operating the sensor and receiving image data from the sensor and analyzing the image data (translation, pg. 2, par. 6 – 7, pg. 7, par. 4).
Regarding claim 11, Yamamoto discloses wherein the sensor is located on the neck of the faucet (22) (fig. 2).
Regarding claim 13, Yamamoto discloses a method of monitor health and wellness comprising: providing a handwashing fixture (22); associating a sensor (30) with the hand washing fixture configured to acquire data from a user's hands (translation, pg. 6, par. 5).
Regarding claim 14, Yamamoto discloses wherein the hand washing fixture is a faucet (22) and wherein the sensor (30) is located so as to acquire data from a user's hands while underneath the faucet (fig. 2)
Regarding claim 18, Yamamoto discloses wherein the sensor comprises an imaging sensor (30) (translation, pg. 3, par. 5).
Regarding claim 19, Yamamoto discloses comprising a processor (10) for operating the sensor and receiving data from the sensor, receiving image data from the sensor, and analyzing the image data (translation, pg. 2, par. 6 – 7; pg. 7, par. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 – 6, 10, 12, 15 – 17, and 20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of US Patent 10,246,859 (hereinafter Hsu).
Regarding claims 4 and 15, Yamamoto fails to show wherein the handwashing fixture is a dryer and wherein the sensor is located so as to acquire data from a user's hands while using the dryer. Attention is turned to Hsu which shows a hand cleaning system including a hand dryer (13) and a faucet (12) associated with a sensor (131) to acquire data from a user’s hands while using the dryer (the data being compliance with timing). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a hand dryer with the handwashing fixture of Yamamoto to allow a user to easily dry one’s hands after washing as evidenced by the teachings of Hsu.
Regarding claims 5 and 16, Hsu shows wherein the dryer (13) is configured to direct air downward and wherein the sensor (131) is located on an underside of the dryer (fig. 3).
Regarding claims 6 and 17, Hsu shows comprising both a faucet (12) and a dryer (131).
Regarding claim 10, Yamamoto shows wherein the processor transmits health and wellness data derived from the sensor to a restriction device (hand washing compliance is a form of health and wellness) but fails to show to a cloud storage. Attention is turned to Hsu which shows sending hand washing compliance data to a cloud storage to store and gather information about the user (col. 6, ln. 32 – 47). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to send data derived from the sensor of Yamamoto to a cloud storage to allow a manager of the facility access to data about hand washing compliance as evidenced by the teachings of Hsu.
Regarding claims 12 and 20, Yamamoto fails to show comprising a user identification system. Attention is turned to Hsu which shows including a user identification system (40) to identify users of the system and log hand washing compliance. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a user identification system with the system of Yamamoto to collect data and setting preferences for various users to ensure hand washing compliance as evidenced by the teachings of Hsu mentioned above.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant argues that Yamamoto fails to show a sensor associated with the hand washing fixture configured to acquire health and wellness data from a user’s hands.” The Examiner respectfully disagrees. The sensor (30) is an image sensor that outputs positions and motions of a user’s hands during a handwashing cycle. The determination unit (12) receives this data and analyzes it via the processor (10) to determine factors such as how long the user has been washing their hands with soap/detergent and rinsing with water, and compares this information with predetermined data to determine whether the user has appropriately washed their hands such as for a given time duration (see translation, pg. 7, par. 2, 4, 6). Clean hands are considered ‘health and wellness data’ since a user with clean hands will promote health and wellness through prevention of spreading germs and disease. The rejection is deemed proper and maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754